Exhibit (a)(4) FORM OF LETTER OF TRANSMITTAL VOXWARE, INC. LETTER OF TRANSMITTALRE: TENDER OF ELIGIBLE OPTION(S) PURSUANT TO THE OFFER TO EXCHANGE DATED JANUARY 20, 2010 THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 11:59 P.M., EASTERN TIME, ON FEBRUARY 25, 2010, UNLESS THE OFFER IS EXTENDED. Name: Important: Read the remainder of this Letter of Transmittal before completing and signing this page. The chart below provides information regarding the grant date for each Eligible Option, the exercise price per share currently in effect for that Eligible Option, the total number of shares currently outstanding under that Eligible Option, the number of shares for which that Eligible Option is vested as of the commencement date of the Offer, the number of shares for which that Eligible Option is unvested as of the commencement date of the Offer and the number of shares for which the Replacement Option may be exercised, assuming such Eligible Option is exchanged. Indicate your decision to tender your Eligible Option(s) identified below by checking the “Exchange This Eligible Option” box.
